United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventor: Sreenivasulu Valmeti		:
Application No. 16/558,101			:		Decision on Petition under
Filing Date: August 31, 2019			:		37 C.F.R. § 1.78(e)	
Patent No. 11,175,810				:
Issue Date: November 16, 2021		:	
Attorney Docket No. IN920060086US04	:


This is a decision on a request for a certificate of correction filed November 17, 2021, which is being treated in part as a petition under 37 C.F.R. § 1.78(e).

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  

The following benefit claims are relevant to this decision:

	(1)	Application No. 16/558,101 is a continuation of Application No. 15/286,866;
	(2)	Application No. 15/286,866 is a continuation of Application No. 14/949,866;
(3)	Application No. 14/949,866 is a continuation of Application No. 11/958,726; and
(4)	Application No. 15/286,866 is a continuation of Application No. 11/958,726.

The application was filed with an application data sheet including benefit claims (1)-(3) set forth above.  The Office accepted and entered the three benefit claims.

The Office notes benefit claim (2) is improper because Application No. 15/286,866 is not a continuation of Application No. 14/949,866.

The application issued as a patent including benefit claims (1)-(3) on November 16, 2021.

A request for a certificate of correction seeking to replace benefit claims (2) and (3) with benefit claim (4) was filed on November 17, 2021.

A petition under 37 C.F.R. § 1.78(e) is necessary to add benefit claim (4) because the benefit claim was not filed prior to the expiration of the period specified in 37 C.F.R. § 1.78(d)(3).  Therefore, the request is being treated in part as a petition under 37 C.F.R. § 1.78(e).

A petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2), which must be filed in an Application Data Sheet, unless previously submitted;


(3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  

The petition fails to include item (3).  Therefore, the petition is dismissed.

If applicant does not wish to seek relief under 37 C.F.R. § 1.78(e), applicant may simply choose not to respond to this decision.  

Applicant should file the following items if applicant wishes to seek relief under 37 C.F.R. 
§ 1.78(e):

(1)	A renewed petition under 37 C.F.R. § 1.78(e) including both a request for acceptance of the unintentionally delayed benefit claim and a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional, and
(2)	The required petition fee of $2,100.

The certificate of correction form (PTO/SB/44) submitted with the petition fails to adequately identify the desired change to the patent.  Any renewed petition should include a new certificate of correction including language such as the following

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below: On the Title Page

Item [63] under Related U.S. Application Data, delete the paragraph and insert the following:

-Continuation of application No. 15/286,866, filed on Oct. 6, 2016, not Pat.      No. 10,402,069, which is a continuation of application No. 11/958,726, filed on Dec. 18, 2007, now Pat. No. 9,471,193.-

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450


By facsimile:	(571) 273-8300 
Attn: Office of Petitions

		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.